                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 LA WRENCE N. LEWIS,                               *
 Plaintiff                                         *
 v
                                                  *            Civil Action No. RDB-I8-3156

 ANNE ARUNDEL COUNTY POLICE, el al.,              *
 Defendants                                       *
                                                 ***
                                   MEMORANDUM OPINION

          SeU:represented Plaintiff Lawrence Lewis filed the above-captioned       civil rights action

against Defendants Anne Arundel County Police and Det. Benner. Plaintiff challenges the force

Benner employed against him prior to and after arrest.       ECF No. 1 at 5-6. Defendants filed a

Motion to Dismiss, ECF No.8, and Plaintiff filed a Response in Opposition, ECF NO.1 O.

          The matter is now ripe for review. I find a hearing in this matter unnecessary. See Local

Rule 105.6.     For the reasons that follow, Defendants' Motion to Dismiss is GRANTED as to

Defendant Anne Arundel County Police and DENIED as to Defendant Benner.

                                         BACKGROUND

          On July 19, 2017, Plaintiff was a passenger in a car that was stopped by Anne Arundel

County police officers for failing to come to a complete stop at a stop sign and failing to use a tum

signal.   ECF No. I at 5. After the driver and another passenger were removed from the car,

Detective Benner approached Plaintiff and asked if he "had anything on [him]."          /d   Plaintiff

informed Benner that he had "some money in a Crown Royal bag in [the] waist band" of the

basketball shorts Plaintiff was wearing, and Plaintiff handed the bag to Benner. /d     Benner then

asked why Plaintiffs right leg was shaking, and Plaintiff explained that he had nerve damage in

his leg stemming from an old gunshot injury. /d
           Plaintiff explains that, after this conversation,

          Det. Benner began to pat me down in what I considered to be a proper manner, I
          assumed checking for contraband, as he never explained what he was looking for.
          However the search quickly took a troubling, uncomfortable, and quite scary
          change for the worse when Det. Benner attempted to aggressively insert his fingers
          between the cheeks of my butt. I immediately felt physically violated in a sexual
          manner, I was not only disturbed by this behavior, but also frightened. Instinctively
          I tensed and squeezed my cheeks together in an attempt to prevent any intentional
          or unintentional penetration.

          Det. Benner began asking why I was tensing up and I exclaimed that it was because
          he was putting his fingers, "in my ass". He ignored my statement and continued to
         "search" that area of my person, while continuously telling me to "loosen up". All
         this was happening in the wide open, in plain view of any and all persons who
         happened by. I became more frightened, wondering how long, and how far this
         would go. As I stated earlier, I was wearing a pair of loose fitting basketball
         shorts-clearly   an article of clothing unable to conceal any dangerous items, or
         objects of considerable size ....

         After what seemed like too long ofa time for this "search", Det. Benner hand cuffed
         me and walked me to his cruiser. He opened the passenger front door and lead [sic]
         me facing the interior of the car. He placed his hand on my back with enough
         pressure to bend me slightly at the waist, and with no warning took his free hand
         and pulled my shorts down far enough to expose my bare butt. To say that I became
         even more frightened would be an understatement. Again, this was done in the wide
         open, in plain view of any and all persons present, or who would happen by.

         I was p[l]aced in the front seat of the cruiser while Det. Benner drove and Oct. Rohe
         # 1807 rode in the rear seat. I still had not been told if, or why I was under arrest.
         So I asked why, and was told by Oct. Benner I was being arrested, "for a crack
         pipe". At no time was a "crack pipe" found in my possession-even           during the
         unnecessary and violating "search".

        During the ride I attempted to adjust my position in the seat-because of my large
        size the hand cuffs were quite painful and were digging into my wrists. While
        adjusting my position to try and alleviate some of the pain, without warning, and
        quite suddenly, Oct. Benner, while still driving, reached over, grabbed me by the
        throat, and slammed my head into the passenger window.

Jd. at 5.6 (paragraph numbers omitted).

        Defendants have moved to dismiss, arguing that the Court lacks subject matter jurisdiction

over Plaintiffs   claims, that Defendant Anne Arundel County Police is not an entity that can be



                                                    2
  sued, that the Complaint was filed outside the statute of limitations, and that Defendant Benner is

  entitled to immunity. ECF NO.8.

                                       STANDARD OF REVIEW

          In reviewing the complaint in light of a Motion to Dismiss pursuant to Fed. R. Civ. P.

  12(b)(6), the Court accepts all well-pleaded allegations of the complaint as true and construes the

  facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff.

  Venkalraman v. REI Sys .. Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs., Inc. v.

 Malkari, 7 F.3d 1130, 1134 (4th Cir. 1993»; Ibarra v. UniledSlales,         120 F.3d 472, 473 (4th Cir.

 1997). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires only a "short and plain

 statement of the claim showing that the pleader is entitled to relief."         Migdal v. Rowe Price-

 Fleming Inl'/ Inc., 248 F.3d 321, 325-26 (4th Cir. 200 I); see also Swierkiewicz v. Sorema N.A.,

 534 U.S. 506, 513 (2002) (stating that a complaint need only satisfy the "simplified pleading

 standard" of Rule 8(a».

        The Supreme Court of the United States explained a "plaintiffs         obligation to provide the

'grounds' of his 'entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do." Bell All. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (brackets omitted). Nonetheless, the complaint does not need "detailed factual

allegations" to survive a motion to dismiss.      Id at 555.   Instead, "once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint."   Id. at 563. To survive a motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcro/i v.

Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Twombly, 550 U.S. at 570). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable



                                                   3
 inference that the defendant is liable for the misconduct alleged."     Iqbal, 556 U.S. at 678. "But

 where the well-pleaded facts do not permit the court to infer more than the mere possibility of

 misconduct, the complaint has alleged -- but it has not 'show[n]' -- 'that the pleader is entitled to

 relief.''' Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). "[PJleadings should not be scrutinized with

 such technical nicety that a meritorious claim should be defeated, and even if the claim is

 insufticient in substance, it may be amended to achieve justice." Gordon l'. Leeke, 574 F.2d 1147,

 1151 (4th Cir. 1978).

        This Court is mindful of its obligation to liberally construe the pleadings of pro se litigants.

See Erickson l'. Pardl/s, 551 U.S. 89, 94 (2007). Nonetheless, liberal construction does not mean

that this Court can ignore a clear failure in the pleading to allege facts which set forth a cognizable

claim, Weller l'. Dep't a/Soc. Serl's., 901 F.2d 387 (4th Cir. 1990), or "conjure up questions never

squarely presented." ileaudell l'. City a/Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). In making

this determination,   "[tJhe district court ...   must hold the pro se complaint to less stringent

standards than pleadings drafted by attorneys and must read the complaint liberally." White l'.

White, 886 F. 2d 721, 722-723 (4th Cir. 1989).

                                            DISCUSSION

A. JurisdictionlNature    of Claim

       Defendants argue that this Court lacks subject matter jurisdiction over the action because

PlaintitT does not present a federal question and the parties are citizens of the same state. ECF No.

8-1 at 3-4; see 28 U.S.C.    SS   1331, 1332. Specifically, as to the issue of a federal question,

Defendants argue that

       In the instant case, Mr. Lewis brings state law claims of assault.   ... Nowhere in the
       Complaint does he assert a federal claim under 42 U.S.C. S           1983 or any other
       federal statute. He does not allege that his constitutional rights    were violated, nor
       does he assert any other federal question. Even his civil cover      sheet indicates his


                                                  4
          claim is one for simple assault and not for a violation of civil rights.

  ECF No. 8-1 at 4.

          While it is true that Plaintiff did not expressly state that he was making claim under   S   1983,

  he has pled facts indicating a constitutional claim. Plaintiff alleges that he was physically struck

  and inappropriately   searched by a police onicer, someone acting under color of state law.

  Moreover, Plaintiff filed this complaint on a form for    S   1983 complaints rather than a form for

 general civil complaints. See ECF No. I at I-3 (bottom left comer of each page indicates that the

 document was "Instructions & Form 1983"). Accordingly, because of Plaintiffs pro se status and

 the nature of the factual allegations      in the Complaint,     the Court will reject Defendants'

 jurisdictional argument.

 B. Defendant Anne Arundel County Police

         Defendant Anne Arundel County Police argues that it is entitled to dismissal because it is

 not an entity capable of being sued. ECF No. 8-1 at 6-7. Specifically, counsel argues that the

police department is not a separate entity within the municipality of Anne Arundel County,

Maryland. Id. The Court agrees with and adopts the argument of counsel on this point. Id.

        In view of Plaintiffs pro se status, the Court has also considered whether Plaintiff would

have stated a claim had he named the appropriate municipal entity as Defendant instead.                See

Gordon, 574 F.2d at 1151. The Court concludes that even if Plaintiff had named the proper entity,

he has not alleged any facts concerning the entity's involvement.      A local government such as a

county "may not be sued under    S   1983 for an injury int1icted solely by its employees or agents."

Monell v. Dep't 0.( Soc. Servs., 436 U.S. 658. 694 (1978). "Section 1983 plaintiffs seeking to

impose liability on a municipality must, therefore, adequately plead and prove the existence of an

official policy or custom that is fairly attributable to the municipality and that proximately caused



                                                  5
   the deprivation of their rights." Jordan v. Jackson. 15 F.3d 333, 338 (4th Cir. 1994).

              Plaintill's Complaint and Response are utterly devoid of reference to the entity or a policy

   at large. ECF No. I at 5-6. In his Response in Opposition, Plaintiff states in a wholly conclusory

   fashion that he named the entity Defendant "because they train and oversee what they do." ECF

  No. 10 at 2. However, he fails to even allege that Benner's actions were consistent with or pursuant

  to entity training or policy, rather than an isolated incident at the hands of an individual officer.

  Therefore Defendant Anne Arundel County Police shall be dismissed.

  C. Statute of Limitations

             There is no federal statute oflimitations          for actions under ~ 1983, and it is well-settled that

 the limitations period for ~ 1983 claims is to be determined by the analogous state law statute of

 limitations. See Wallace v. Kato, 549 U.S. 384, 387 (2007); Burnell v. Grullon, 468 U.S. 42, 49

 (1984). Benner argues that Plaintill's claim is barred by the statute oflimitations                      because it was

 filed outside the one-year limitations period applicable to assault claims in Maryland. ECF No. 8-

 I at 5-6.     The Court rejects this argument. Despite Plaintiffs own usage of the phrase "physical

 and sexual assault," the actions that PlaintitT describes are more accurately described under

 Maryland law as an alleged ;'battery," given that Plaintiff states that Benner physically applied

 force against his person (both in the alleged inappropriate touching during the search and in

choking him after arrest). See Lamb v. Siale, 93 Md. App. 422, 427-50 (Md. Ct. Spec. App. 1992)

(detailing the relationship and distinctions between assault and battery).                 I   As the Court of Special

Appeals has explained, the offense of battery is ;;subject to the general statute of limitations" of




I Given Plaintiffs  pro se status, the fact that "[elven la"yers struggle to distinguish between assaults and baneries,"
Sanders v. Callender. 2018 WL 337756, at *'1 n.7 (D. Md. Jan. 9, 20 18)(citing Lamb), the imprecise use of the word
"assault" in colloquial tenns (i.e., often describing actions that would satisi)' the legal definition ofa banery), and the
procedural posture of this case, the Court will not fault Plaintiff for using the term assault here, where his factual
allegations clearly amount to a banery.

                                                            6
 three years, rather than falling under the specific limitations period for "assault, libel, or slander."

 Ford v. Douglas, 144 Md. App. 620, 623-25 (Md. Ct. Spec. App. 2002). Thus, the Court concludes

 that the applicable limitations period for Plaintiffs claim is three years, meaning that this action

 is not time-barred.

 D. Benner & Immunity

         Benner argues that he is entitled to qualified immunity from Plaintiffs claims. ECF No.

 8-1 at 5. "Qualified immunity balances two important interests-the         need to hold public officials

 accountable    when they exercise power irresponsibly        and the need to shield officials from

harassment, distraction, and liability when they perform their duties reasonably."            Pearson v.

Callahan, 555 U.S. 223, 231 (2009). "In particular, ....      qualified immunity protects law officers

from 'bad guesses in gray areas' and it ensures that they may be held personally liable only 'for

transgressing   bright lines.'"   Gomez v. Atkins, 296 F.3d 253, 261 (4th Cir. 2002) (quoting

Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992)). Qualified immunity is a defense from

suit, not simply liability, which is lost if a matter is improperly permitted to go to trial. See Mitchell

v. For!>yth,472 U.S. 511, 526 (1985).       Resolution of whether an official is entitled to qualified

immunity must be determined "at the earliest possible stage in litigation."       Hunter v. Bryant, 502

U.S. 224, 227 (1991).

        In order to determine if a public official is entitled to the protections afforded by qualified

immunity, two inquiries must be addressed by this Court. The first prong is whether "[t]aken in

the light most favorable to the party asserting the injury, ...      the facts alleged show [that] the

officer's conduct violated a constitutional right[.]" Saucier v. Katz, 533 U.S. 194, 201 (2001). If

the evidence establishes a violation of a constitutional right, the second prong is to assess whether

the right was "clearly established" at the time of the events at issue. Id. If the right was not clearly



                                                   7
     established. the qualified immunity doctrine shields a defendant officer from liability.                        The

     "answer to both Saucier questions must be in the aflirmative in order for a plaintifTto defeat a ...

     motion for summary judgment on qualified immunity grounds."' Henry v. Purnel/, 501 F.3d 374,

     377-78 (4th Cir. 2007) (citing Ballen v. Gomez, 324 F.3d 288, 293-94 (4th Cir. 2003)). "Clearly

     established means that, at the time of the officer's conduct, the law was sufficiently clear that every

     reasonable official would understand that what he is doing is unlawful." Dist. of Columbia v.

     lVesby. 138 S. Ct. 577, 589 (2018) (internal quotation marks omitted).2

            Thus, taken in the light most favorable to Plaintiff, he was a passenger in a car that was

    lawfully stopped by Benner for a traffic violation. He got out of the car and Benner began to pat

    him down for no stated or discernable reason.3 though Plaintiff states that he suspected Benner

    was looking for contraband.       ECF No. I at 5. Plaintiff alleges that the patdown was far more

    intrusive than necessary to determine whether weapons were present. Id. In particular, Plaintiff

    alleges that it was excessive to digitally probe his anus over his clothing because he "was wearing

    a pair of loose fitting basketball shorts-clearly          an article of clothing unable to conceal any

    dangerous items or objects of considerable size." Id. The Court concludes Benner is not entitled

    to qualified immunity under these facts. Benner conducted the search without a warrant or any

apparent reason to believe that Plaintiff was engaged in criminal activity.                     While Benner was

legally permitted to conduct a Terry4 patdown search of a passenger of a car lawfully stopped for

a traffic violation if Benner "harbor[ ed] reasonable suspicion that [Plaintift] is amled and



2 Benner claims statutory public official immunity under Md. Code Ann., Ct. & Jud. Proc. ~5-507. However, because
the Court is construing Plaintiffs claim as one under ~ 1983. rather than a state tort claim the Court will not analyze
this state statute.


3 Benner's Motion to Dismiss would seem to suggest that Benner found a crack pipe before beginning this search and
perhaps believed Plaintiff to be in possession of drugs. However. for purposes of the qualified immunity analysis. it
is Plaintitl"'s version of events that controls.

'Terry v. Ohio. 392 U.S. I (1968).

                                                          8
 dangerous," Arizona v. Johnson, 555 U.S. 323, 327 (2009), there is no indication that this was the

 case. In any event, Plaintiff alleges the patdown was far more invasive than necessary to determine

 whether he was armed or not.

          As to the allegation that Benner choked Plaintiff and slammed his head against the window

 of the police car without warning while Plaintiffs              hands were cuffed behind his back merely

 because Plaintiff fidgeted in his seat, this is certainly an unnecessary and unconstitutional use of

 force. Under Plaintiffs version of events, he merely tried to adjust his position to relieve the pain

 of the handcuffs; he did not act in any way to threaten Benner.5 Accordingly, Benner is not entitled

 to qualified immunity.

 E. Heck v. Humpltrey

          Benner does not expressly argue that Plaintiffs             complaint should be dismissed without

prejudice under Heck v. Humphrey, 512 U.S. 477 (1994), in which the Supreme Court held that

          in order to recover damages for alleged unconstitutional conviction or
          imprisonment, or for other harm caused by actions whose unlawfulness would
         render a conviction or sentence invalid, a 9 1983 plaintiff must prove that the
         conviction or sentence has been reversed on direct appeal, expunged by executive
         order, declared invalid by a state tribunal authorized to make such determination,
         or called into question by a federal court's issuance of a writ of habeas corpus, 28
         U.S.C. 9 2254. A claim for damages bearing that relationship to a conviction or
         sentence that has not been so invalidated is not cognizable under 9 1983....          But
         if the district court determines that the plaintiffs action, even if successful, will not
         demonstrate the invalidity of any outstanding criminal judgment against the
         plaintiff; the action should be allowed to proceed in the absence of some other bar
         to the suit.

Heck, 512 U.S. at 486-87. However, the issue of Heck is hinted at in Benner's Reply, which notes

that the state trial court conducted a suppression hearing regarding the search and "ruled that the




5 As with the search claim, it is possible that Benner could come forward with evidence to suggest that events did not

play out as Plaintiff alleges because, for example. Plaintiffs movements reasonably indicated that Plaintiff posed an
immediate physical threat to Benner. However, for purposes of the qualified immunity analysis, particularly at the
motion to dismiss stage, the Court cannot credit this possibility.

                                                          9
search was entirely reasonable."   ECF No. II at 2-3. Benner goes on to note that the ruling on the

suppression hearing "in fact lead to the criminal conviction" of Plaintiff. Id. Depending on the

content of the hearing, it is possible that a claim related to the invasive search of Plaintiffs person

would be barred by Heck, but the Court is unable to determine with certainty based on the

infomlation before the Court. If applicable, Benner can present additional information about Heck

and the suppression hearing at a later date.

        [n any event, even if the claim regarding the search itself is ultimately Heck-barred based

on the content of the suppression hearing, it is clear that Plaintiffs assertion that Benner "grabbed

me by the throat, and slammed my head into the passenger window" (ECF NO.1 at 6) would not

be Heck-barred, since this incident does not relate to the validity or reasonableness of the earlier

search or otherwise have any bearing the underlying criminal charges.

                                           CONCLUSION

        For the foregoing reasons, Defendants' Motion to Dismiss will be granted as to Defendant

Anne Arundel County Police and denied as to Defendant Benner. Benner is instructed to file an

Answer or a renewed dispositive motion.

        A separate Order follows.




  {YVP}   ':>9 (   ::2. I
                     Q      "1
                                                          /Ut- J;.      :zfi-
 Date                                                RICHARD D. BENNETT
                                                UNITED STATES DISTRICT JUDGE




                                                    10
